SOMMERVILLE, J.
[1] Defendant appeals, devolutively, from an order of executory process, on the ground that the order granting the .appeal had been issued on insufficient and improper evidence.
The motion to dismiss the appeal is based on the allegation that defendant had acquiesced in this order for executory process: (1) By causing an injunction to issue in the cause, without bond; (2) by causing an injunction to issue with bond; and (3) by correspondence between the defendant and the sheriff, who was in charge of the property seized. Copies of the documents referred to are attached to the motion to dismiss.
1. The first injunction sued out, without bond, by the defendant company, was to enjoin the sheriff from interfering with it, the company, in the use of the sugarhouse which had been seized, in making marketable sugar out of the masse-cuite which was in the sugarhouse, and which was alleged to be not liable to seizure under the writ. This action on the part of defendant was a resistance of the order of seizure, and cannot possibly be construed into an acquiescence.
2. The second injunction sued out by defendant is represented to have been on the allegation that the seizing creditor had extended the time of the note, or notes, secured by mortgage, liens, and privileges, and that such extension of time had not expired. Such action on the part of defendant was a resistance of the order of seizure and sale, and not an acquiescence therein. The law gives to a defendant the right to enjoin the seizure and sale on the ground alleged; and the exercise of this right has not estopped defendant from appealing from the order of seizure and sale on the ground that said order was issued on insufficient evidence.
3. The third ground for dismissing the appeal is based on correspondence between defendant and the sheriff in charge of the property, and it is filed with the motion. An examination thereof does not indicate an acquiescence by defendant. It consists simply of suggestions made by defendant to the officer in charge as to the best method of handling the crop of sugar cane which was about to be harvested. There was no acquiescence in the writ of seizure and sale. The sheriff had dispossessed defendant, and had taken possession of the property, and defendant was constrained to help itself and its creditors by making suggestions to the officer in charge *796of the property. It did hot, an.l it could not, act in the premises for itself.
The motion to dismiss the appeal is denied.